Judgment, Supreme Court, New York County (Michael Corriero, J.), rendered January 30, 1997, convicting defendant, after a jury trial, of two counts of robbery in the first degree and five counts of robbery in the second degree, and sentencing him, as a second violent felony offender, to two concurrent terms of 15 years concurrent with five terms of 7 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility.
We perceive no basis for reduction of sentence. Concur— Williams, J. P., Tom, Andrias, Lerner and Saxe, JJ.